         Case 1:21-mj-00135-RMM Document 7 Filed 03/05/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA           :
                                    :
       v.                           :             Case No. 21-MJ-135-RMM
                                    :
 JUSTIN MCAULIFFE,                  :
                                    :
       Defendant.                   :
____________________________________:

       COMES NOW the United States Attorney's Office, by and through Jacob Strain,

Assistant U.S. Attorney, and hereby enters a substitution of counsel. Jacob Strain replaces April

Russo as counsel in the above entitled matter.

       RESPECTFULLY SUBMITTED this 5th day of March, 2021.

                                      Respectfully submitted,

                                      CHANNING D. PHILLIPS
                                      ACTING UNITED STATES ATTORNEY


                                      ________________________________
                                      JACOB J. STRAIN (UT#:12680)
                                      Assistant United States Attorney
                                      U.S. Attorney’s Office for the District of Columbia
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
